Citation Nr: 1620538	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-39 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to June 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1963 to September 1985. 

This matter initially came before the Board of Veteran's Appeals ("BVA" or "Board") on appeal from an August 2012 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina.

In the August 2012 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 10 percent rating effective January 12, 2012.  In an October 2014 rating decision, the RO, in pertinet part, increased the initial rating to 30 percent, effective January 12, 2012.  The RO also denied service connection for sleep apnea.

In August 2015 decision, the Board remanded the issue of entitlement to service connection for sleep apnea for issuance of a statement of the case (SOC), and the issue of entitlement to a TDIU for additional development, which has since been completed.  The Veteran did not perfect his appeal for service connection for sleep apnea following the issuance of the SOC in November 2015.  As such, this issue is not for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 13, 2013, the Veteran owned and operated a tree removal/tree-trimming business.  

2.  From September 13, 2013 to June 9, 2014, the Veteran's service-connected disabilities did not preclude sedentary employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to June 9, 2014 have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. §3.159(b).  

VCAA-compliant notice was provided to the Veteran by a letter dated in September 2015.  

Concerning the duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his TDIU claim.  VA examinations were conducted in May 2012, May 2014, August 2014, September 2014 and February 2015.  These reports are adequate in relationship to the Veteran's TDIU claim as they are based upon consideration of the Veteran's prior medical history and examinations and describe the service-connected disabilities in sufficient detail such that the Board's evaluation is a fully informed one, and contain a reasoned explanation. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his TDIU claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

The Veteran is in receipt of a TDIU effective from June 9, 2014.  He contends that a TDIU is warranted prior to this date and that he is unable to work due to his service-connected PTSD and his nonservice-connected sleep apnea.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disability, provided that the Veteran has one service connected disability rated at 60 percent or higher; or two or more service connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §3.321. 

The central inquiry of a TDIU is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

From January 1, 2012, to July 22, 2013, the Veteran's service-connected disabilities were rated as follows: coronary artery disease (10 percent) and low back degenerative joint disease (10 percent), and PTSD (30 percent).  From July 23, 2013 to June 9, 2014, the Veteran's service-connected coronary artery disease was rated at 60 percent.  Beginning June 9, 2014, coronary artery disease was rated at 100 percent.  

The Veteran's combined disability rating was 40 percent from January 12, 2012; 80 percent from July 23, 2013; and 100 percent from June 9, 2014.  See 38 C.F.R. § 4.25.  Thus, the minimum schedular threshold requirement (of a single disability rating of 60 percent or more) to be considered for a TDIU is satisfied beginning July 23, 2013.  38 C.F.R. 4.16(a).  However, as the Veteran was employed full-time until September 13, 2013; entitlement to a TDIU prior to September 13, 2013 is moot.  

The issue of entitlement to TDIU from June 9, 2014, is also moot because the Veteran was in receipt of a total schedular rating for coronary artery disease.  The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Here, the Veteran has already been awarded special monthly compensation based on housebound criteria being met in a rating decision dated in October 2014.  38 U.S.C.A. § 1114(s).  

What is left for the Board's consideration then is entitlement to a TDIU from September 13, 2013, to June 9, 2014.  

The record reflects that the Veteran was in the active military service from 1963 to 1985.  On his October 2015 Application for Increased Compensation based on Unemployability, the Veteran reported having a high school education.  He also reported employment from 1999 to September 13, 2013 in a self-owned tree removal/tree trimming business.  The Veteran further reported that his PTSD, sleep apnea, and other physical limitations began to affect his full-time employment in January 2012 and that he became too disabled to work as of September 13, 2013. 

The Veteran is not service-connected for sleep apnea.  TDIU is based upon whether a veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, supra.  Thus, the Veteran's sleep apnea cannot be considered in determining whether the Veteran is entitled to a TDIU.   

Turning to the period of September 13, 2013 to June 9, 2014, the evidence includes a May 2014 VA examination report pertinent to the thoracolumbar spine.  The examiner obtained a history from the Veteran and physically examined him.  The examiner noted that the Veteran's low back disability impacted his ability to work and that his functional limitations were the ability to walk only 50 yards at a time before stopping to rest; that he could only stand for 15 minutes at a time; and that he could only sit for 30 minutes at a time inability to climb a flight of stairs or a ladder; an inability to perform tasks that required frequent and repetitive bending of the lumbar spine.

Regarding service-connected coronary artery disease, pertinent evidence in the claims file includes a September 2014 VA internal medicine examination report.  The VA examiner performed a physical examination of the Veteran and also reviewed his claims file.  In regard to whether the Veteran's coronary artery disease had a functional impact on his ability to work, the examiner opined that the Veteran's functional limitations on his ability to work included an inability to walk more than 50 yards before needing to rest and an inability to lift, push, or pull no more than 15 pounds.  

Given these two VA examiners' opinions as to the functional limitations caused by the service-connected coronary artery disease and low back disability, it is clear that the Veteran would likely have been precluded from obtaining or maintaining gainful employment that involved heavy physical labor.  Specifically, the Veteran likely would not have been able to continue with his tree cutting/trimming business if he were required to perform the physical labor of cutting the trees themselves.  

The question then, is whether the Veteran's service-connected disabilities precluded him from obtaining or maintaining gainful sedentary employment.  

Based on the VA examinations and medical records, the Veteran's service-connected coronary artery disease and lumbar spine disability have not been shown to limit his ability to do sedentary work; however, the Veteran is also service-connected for PTSD.  The Board has thus considered whether PTSD precluded his ability to work between September 2013 and June 2014.  

After a review of the evidence, the Board finds that the service-connected PTSD did not preclude the Veteran's ability to work between September 2013 and June 2014.

The Board previously found that the Veteran's PTSD symptoms resulted in no worse than mild to moderate occupational and social impairment.  See August 2015 BVA decision.  The Board made its decision after considering the Veteran's medical records, a private medical opinion submitted on the Veteran's behalf, and several VA PTSD examination reports.  Review of the evidence shows PTSD resulted in symptoms that included, but were not limited to: depressed mood, anxiety, nightmares, intrusive thoughts and social withdrawal, sporadic nightmares, flashbacks, night sweats, hypervigilance, startle reaction, and discomfort in crowds.  

While the Veteran did experience some mild memory loss, as well as episodes of depressed mood and panic attacks, none of these symptoms were shown to have significantly interfered with occupational or social functioning.  The Veteran has also been able to maintain productive and meaningful relationships with family and friends.  He has not described any significant impairment in social or occupational functioning due to panic attacks, startle response or similar symptoms.  

The Veteran underwent an examination by a private psychiatrist in January 2012.  The psychiatrist determined that, due to PTSD, the Veteran was severely compromised in his ability to sustain social relationships and unable to sustain work relationships such that he was permanently and totally disabled.  The Board notes that the panic attacks and hallucinations reported by the Veteran in the initial private psychiatric examination were rarely, if at all, experienced after the start of treatment.  

Thereafter, the Veteran underwent three PTSD VA compensation and pension (C&P) examinations.  At a March 2012 C&P examination, a VA psychiatrist examined the record and the Veteran.  He determined that the occupational and social impairment caused by the Veteran's PTSD was mild or transient and resulted in only decreased work efficiency only during periods of significant stress or controlled by medication.  See March 2012 VA examination report, p. 13.
 
At an August 2014 VA examination, a VA examiner opined that the impact of the Veteran's PTSD on his day-to-day functioning was mild and fairly well-controlled.  He found the Veteran to be generally functioning well, with some meaningful personal relationships.  There was no evidence of memory impairment or concentration problems during C&P evaluation.  The Veteran denied being short-tempered or irritable.  He said he tried to avoid conflicts or problems with others.  The examiner indicated that the Veteran's psychiatric treatment notes showed noticeable improvement in his symptoms since 2012.  He also noted that the Veteran's sleep difficulties caused by sleep apnea, irritability, agitation, and mildly depressed mood would be the most problematic symptoms limiting his work, but they would not entirely limit employability.  Rather, they would impact his work efficiency and productivity only during period of increased stress.  The examiner further determined that overall, the Veteran's PTSD caused no more than mild or transient symptoms, which would decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or controlled by medication.  August 2014 VA examination report, pgs. 1-2. 

At the Veteran's PTSD examination in February 2015, another VA psychologist examined the Veteran and reviewed the evidence in his VBMS claims file.  The Veteran reported that during the last two-to-three years of working at his tree removal business, he was in a supervisory role because he was physically unable to do the work.  He said that he paid a man to complete the physical aspects of the job.  See February 2015 VA examination report, p. 5.  The VA examiner assessed the Veteran's PTSD as imposing a mild to moderate level of impairment of functioning.  In doing so, she explained that the Veteran was able to maintain numerous meaningful personal relationships, including with church members and supportive family relationships.  He was able to interact with others in a social environment at church, stores, and while visiting family, without serious impairment.  The examiner found no evidence of occupational impairment caused by mental health symptoms during the Veteran's work history, but noted that his current PTSD symptoms could cause mild to moderate occupational impairment in stressful situations, in his ability to respond to stressful situations and successfully complete work-related tasks, particularly during times of significant stress.  February 2015 VA examination report. 

As shown in the VA C&P examination reports, the Veteran's thought processes and communication skills were intact.  Although he had some memory deficits, they were not so severe as to prevent daily activities.  The Veteran's reported irritability never rose to the level of violence or confrontations that interfered with the conduct of daily activities.  And although the Veteran gave up management of his tree removal business because of physical disability - and despite some short term memory shortcomings - examiners did not observe a lack of cognitive function or severe memory dysfunction that would preclude management of finances and work tasks.  

The Board has evaluated all of the mental health evidence of record and finds the medical opinions of the VA examiners (who found that the PTSD caused mild to moderate occupational impairment and only in stressful situations) to be more persuasive than the private medical opinion and the Veteran's lay contention that his PTSD precluded him from obtaining or maintaining gainful employment.  

The private psychiatrist, who is competent to assess the Veteran's psychiatric disorder, assigned a GAF score of 40 in the January 2012 initial assessment.  The psychiatrist also determined that, due to PTSD, the Veteran was severely compromised in his ability to sustain social relationships and was unable to sustain work relationships such that he was permanently and totally disabled.  

The Board places considerably less probative weight on this assessment for several reasons.  The psychiatrist did not indicate that he had reviewed any service or post-service treatment records.  The assessment merely recited the Veteran's subjective reports and contained a declaration that the disorder was severe and totally disabling, without any analysis or reference to clinical testing.  There was no discussion of the Veteran's recent occupational or social activities other than to briefly note that he had been married for 5 years.  The psychiatrist also stated that there was 100 percent memory loss, no socialization, and a diagnosis dysfunctional prefrontal cortex without reference to any clinical testing.  Furthermore, VA outpatient records do not reflect a severe level of depression, memory loss, or level of dysfunction as would reasonably have been documented by primary care providers especially if specialized treatment was being provided elsewhere.  

The Board places much greater probative weight on the assessments of the three VA examiners who reviewed the private psychiatrist's records, concurred in the PTSD diagnosis, but found dramatically different levels of impairment than found the private psychiatrist.  These VA examiners provided lengthy and detailed narrative assessments and conclusions that were internally consistent and accounted for all aspects of the Veteran's symptoms and experiences.  

The persuasive evidence of record demonstrates that while the Veteran may have been unable to obtain or maintain employment that required physical labor prior to June 9, 2014; he was able to maintain sedentary employment.  As a self-employed business owner with an employee to supervise, the Veteran demonstrated a capability to perform office work, such as completing paperwork, superivising an employee, ensuring the employee was paid.  None of the VA examiners, all of whom reviewed the Veteran's medical history and contentions as contained in his claims file, were of the opinion that his service-connected psychiatric disorder was severe enough to have precluded gainful employment.  In fact, the VA examination reports show that the Veteran was generally functioning well, and was able to maintain appropriate and meaningful social interactions even despite his disability.  In fact, the Veteran was gainfully employed until September 13, 2013, almost two years after the private psychiatrist opined that he was too severely impaired to work due to PTSD.  

To the extent that the Veteran asserts his PTSD and sleep apnea caused him to be unemployable between September 2013 and June 2014, that disability cannot be considered in determining whether entitlement to a TDIU as it is not a service-connected disability.  The Veteran did not perfect his appeal for service connection for sleep apnea by way of a substantive appeal following the issuance of an SOC in November 2015.  

The most probative medical evidence shows that the Veteran's service connected disabilities, alone, did not prevent him from engaging in sedentary employment prior to June 2014.  As the evidence does not show that from September 13, 2013 to June 9, 2014 the Veteran was unable to secure or maintain substantially gainful employment due to service-connected disabilities alone, the claim is denied.


ORDER

Entitlement to a TDIU prior to June 9, 2014 is denied. 



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


